UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number333-164490 EASTERN WORLD SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) Level 39, One Exchange Square 8 Connaught Place Central, Hong Kong (Address of principal executive offices, including zip code.) (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (SS 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 10,000,000as of August 2, 2010. TABLE OF CONTENTS Page PART I. Item 1. Financial Statements. 2 Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-1 Statements of Expenses for the three and six months ended June 30, 2010 (Unaudited) F-2 Statements of Cash Flows for six months ended June 30, 2010 (Unaudited) F-3 Notes to Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 4. Controls and Procedures. 10 PART II. Item 1A. Risk Factors. 10 Item 2. Changes in Securities and Use of Proceeds 10 Item 6. Exhibits. 11 Signatures 12 Exhibit Index 13 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA EASTERN WORLD SOLUTIONS, INC. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT CURRENT LIABILITIES Accrued expenses, related party $ $ 30 Related party note payable TOTALLIABILITIES STOCKHOLDER'S DEFICIT Preferred stock, $0.00001 par value; 100,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.00001 par value; 100,000,000 shares authorized, 10,000,000 shares issued and outstanding Common stock subscribed Additional paid-in capital - - Deficit accumulated during development stage TOTAL STOCKHOLDER'S DEFICIT TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ See notes to the unaudited financial statements. F-1 3 EASTERN WORLD SOLUTIONS, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF EXPENSES (Unaudited) From Three Months Ended Six Months Ended December 18, 2009 (Inception) June 30, June 30, to June 30, EXPENSES Legal and accounting $ Bank fees 40 85 Office expense Total Expenses LOSS FROM OPERATIONS ) ) ) OTHER EXPENSE Interest expense ) ) ) NET LOSS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER $ ) $ ) COMMON SHARE WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING, BASIC AND DILUTED See notes to the unaudited financial statements. F-2 4 EASTERN WORLD SOLUTIONS, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF CASH FLOWS (Unaudited) From December 18, Six months ended 2009 (Inception) June 30, through June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operations: Decreasein prepaid expenses Increase in accrued interest, related parties Net cash used by operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from borrowing, related parties - Proceeds from sales of stock - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH ) CASH - Beginning of period - CASH - End of period $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest paid $
